IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LARRY L. WILLIAMS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3908

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 7, 2015.

An appeal from an order of the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Larry L. Williams, pro se; Jeffrey E. Lewis, Criminal Conflict and Civil Regional
Counsel, and Melissa J. Ford, Assistant Regional Conflict Counsel, Tallahassee,
for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.